Exhibit 99.1 Vyteris, Inc. (OTCBB: VYTR) Corporate Presentation Forward Looking Statement This presentation contains "forward-looking statements" -that is, statements related to future, not past, events, which are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. In this context, forward-looking statements may address our expected future business, operations, business plans and financial performance, and are signaled by words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "may," or "will." Forward-looking statements by their nature address matters that are, to different degrees, uncertain, and actual results could vary materially. For us, particular uncertainties which could adversely or positively affect our future business, operations, business plans and financial performance include whether the Company will continue as a going concern and successfully raise proceeds from financing activities sufficient to fund future operations, viability of our products and acceptance in the market place, and the risks associated with identifying and negotiating strategic arrangements with other companies. A more extensive set of risks is set forth in Vyteris, Inc. SEC filings including, but not limited to, its Annual Report on Form 10-KSB for the year ended December 31, 2007, and its subsequent Quarterly Reports filed on Form 10-Q. The company undertakes no obligation to update the results of these forward-looking statements to reflect events or circumstances after today or to reflect the occurrence of unanticipated events. Corporate Overview Confidential Former transdermal systems unit of Becton Dickinson (BD) $80MM invested by BD and Vyteris into development of Smart Patch technology Public biopharmaceutical company (OTCBB: VYTR) located in Fair Lawn, NJ Robust clinical stage drug delivery portfolio Small molecule delivery -Approved product and additional human POCs Peptide delivery -Human POC and several animal POCs 32 full time employees cGMP manufacturing capabilities from bench up to commercialization of transdermal drug delivery systems Corporate Highlights 2004: First FDA approved Smart Patch -LidoSite® for needle-less dermal anesthesia 2004: Strategic partnership with Ferring Pharmaceuticals in infertility treatment 2005: First successful non-invasive delivery of peptide using Smart Patch technology Highly versatile platform technology with many high potential applications Portfolio of over 60 U.S. patents and over 120 international patents issued Seasoned management with extensive business development and product development experience Introducing How does Iontophoresis work? Transdermal patch holds drug and electrode Drug Active Electrode Return Electrode Skin Gel Drug Enters Skin Controlled Drug Delivery Small electrical current moves drug through the skin Current precisely controls the rate of drug delivery + -+ -+ -+ Blood Vessel +++ Smart Patch technology is applicable to a wide range of small molecules and peptides New Standard of Care-Customized Drug Delivery System Smart Patch utilizes iontophoresis to deliver drug comfortably and controlled through the skin with low level electrical energy • Safe: Reduces stomach/GI Upset • No liver toxicity • Efficient: Directly to blood stream • Fast absorption • Versatile: Ideal for complex delivery of many drugs, including therapeutic peptides • Patient Friendly: Non-invasive, very convenient, no doses to remember Smart Patch: Versatile Drug Delivery for Complex PK Demands Single Bolus – Mimics IV or Injection Rapid Onset – Sustained Release Timed Interval Release – Accurate Control Sustained Release with Bolus Delivery on Demand Plasma Levels Time Plasma Levels Time Plasma Levels Time Plasma Levels Time Strong Intellectual Property Position > 180 Patents >60 U.S. and >120 international covering: Classes of molecules Manufacturing process innovations Comfort, stability, and ease of use Attractive Business Strategy Vyteris Pipeline: Wide Range of Smart Patch Applications Sumatriptan Migraine Indication Drug Preclinical Phase I Phase II Phase III Approved Small molecule drugs Pain Management Lidocaine (LidoSite®) Migraine Zolmitriptan Osteoporosis Bisphosphonate Parkinson’s Dopamine Agonist Smoking Cessation Nicotine Pain Management Buprenorphine Pain Management Remifentanil Peptide/Protein drugs Infertility Peptide Ph Ib/IIa Osteoporosis PTH (1-34) Diabetes Pramlintide Diabetes GLP-1 Analog First FDA Approved Active Transdermal Product: LidoSite® Rapid Dermal Anesthesia • A 10 min application provides dermal anesthesia -10 mm deep • Lasts up to one hour LidoSite Value Parameters Efficacy Deep penetration up to 10 mm below the skin surface Fast onset of action-10 minutes Safety-demonstrated in clinical studies and pilot market launch Validation of process and facilities Successful large scale manufacturing Market opportunities in Rheumatology, Dermatology, Oncology and Pediatrics Strategic partnering or product acquisition opportunity Smart Patch Delivery of Triptans for Migraine •Compact and discreet carrying case •Case holds spare patches •Simple fold-over assembly Migraine Product – Human Proof of Concept Significant Market Opportunity $3 Billion Market 28 Million migraine sufferers in U.S. 50% of migraine sufferers are not diagnosed orare unsatisfied with present treatment Opportunity to become Standard of
